DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Paragraph 0055 of the specification refers to Fig. 3A. However, there is no Figure 3A in the drawings. Therefore, the specification is not “clear” as required by 35 USC 112(a). The examiner believes that paragraph 0055 should be corrected to simply refer to Fig. 3, rather than Fig. 3A. This belief is supported by the fact that paragraph 0055 refers to item numbers shown in Fig. 3, and paragraphs 0017 and 0073 of the specification refer simply to Fig. 3. For examination purposes, Fig. 3A in paragraph 0055 will be interpreted to mean Fig. 3. Appropriate action is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “using RL” in found in claims 7 and 15. However, what “RL” means is not defined in the claims. This renders the claim indefinite. The specification, in at least paragraph 0029, defines RL as reinforcement learning. The phrase should be spelled in its first use within each set of claims headed by an independent claim. The claim sets does this in claims 2, 10, and 18 for “general value function (GVF)” but not for “RL”. 
For examination purposes, the term “RL” will be interpreted as reinforcement learning. 

Allowable Subject Matter
Claims 1-20 are pending and potentially allowable on the next Detailed Action pending resolution of all rejections and objections. 
The following is an examiner’s statement of reasons for why the independent claims are potentially allowable:
Claim 1 recites:
A method for predictive control of an autonomous vehicle, the method comprising: 
receiving sensor data representing an environment of the autonomous 5vehicle and vehicle data representing speed of the vehicle, the sensor data including a digital image; 
determining a current state of the autonomous vehicle based on the sensor data and the vehicle data; 
generating predictions including a first set of predictions and a second set of 10predictions, 
the first set of predictions representing future lane centeredness of the vehicle over respective time horizons, 
the second set of predictions representing future road angle of the vehicle over the same or different respective time horizons, 
the first set of predictions being generated by a set of lane centeredness predictors based on the current state of the vehicle (this clause is related to paragraph 0062 and Fig. 4 of the present application, which refer to “lane centeredness predictors 404” which are configured to “generate a prediction”.), 
the second set of predictions being 15generated by a set of road angle predictors based on the current state of the vehicle; and 
generating, based on the first and second sets of predictions, a vehicle action.  

Claim 1 is related to Fig. 3 (shown below as filed on July 6, 2020).

    PNG
    media_image1.png
    353
    750
    media_image1.png
    Greyscale


The other two independent claims in the application, which are claims 9 and 17, are substantially similar to claim 1. The prior art, alone or in combination, does not teach the independent claims. 

Greene et al. (US2008/0312832 A1), teaches a system that determines, based on a host vehicle or “principal” being at the center of a turn lane, that it will make a left turn. Then it projects that turn through time and space. The dimensions of the box that represents the potential location of the vehicle in the future must be the offset from the trajectory that perfectly follows the lane. In paragraph 0083 Greene teaches making predictions of a host vehicle’s location further and further into the future. As this happens, the region S that a vehicle might occupy becomes more difficult to predict, and therefore the region “flares”. Therefore, as seen in Fig. 5 (shown below), there is “segmented cone” representing the possible location of a vehicle after a given amount of time slices. 


    PNG
    media_image2.png
    767
    522
    media_image2.png
    Greyscale


Sim (US2017/0148327 A1) teaches in Figs. 4A and B and 5B a lane departure warning system and a warning suppression system. As shown in Fig. 7, the system will issue a first warning in S730 if the system recognizes that there is no road junction into which the vehicle might be existing. Then in S740 the system will determine if a driver is intentionally changing lanes, such as via a turn signal. If the answer to both is No, a warning will be generated in S750. 
How does the system know to check for a turn signal? This can be explained in reference to Fig. 5B (shown below) and paragraphs 0107-0108. The system recognizes a road line 520 as well as a vehicle heading A’, and an angle beta between them. The system also determines vertical distances d4, d5, and d6. When these distances are changing over time by a certain threshold rate or more, the system recognizes that the vehicle is moving into another lane. The vertical distances are preset at intervals along the lane lines, and according to paragraph 0087, a vehicle can be detected as drifting if the derivative of those lines is high or if the angle Beta is 20 degrees or more for an extended period of time. While Sim is mostly interested in when to suppress a lane departure warning, the teaching of when to provide one is necessarily there as well. The scenario of when to provide a warning is one as shown in Fig. 5B in which the vehicle is heading in direction A’ yet with the added stipulation that lane line 510 is not interrupted. If it is interrupted, Sim teaches that the vehicle must be existed so the warning should be suppressed. But if the line is not interrupted and the vehicle is heading at a different angle for a predetermined period of time, then warnings should be issued. 

    PNG
    media_image3.png
    547
    537
    media_image3.png
    Greyscale

The teaching of Sim is different than that of the present application. Although Sim and the present application both forecast a direction of travel of a vehicle into the future (travel direction A in Sim), Sim does not teach, as the present application does, generating “first set of predictions representing future lane centeredness of the vehicle over respective time horizons,” and generating a “second set of predictions representing future road angle of the vehicle over the same or different respective time horizons.” Sim teaches a first set of predictions representing future lane centeredness of the vehicle over respective time horizons” because d1 through d3 does represent that information. Yet, Sim does not further teach generating a “second set of predictions representing future road angle of the vehicle over the same or different respective time horizons.” There is nothing that can be pointed to that shows that Sim contemplated the fact that sometimes a lane line can curve and that therefore, the angle Beta comes 

Deng (US2008/0091318 A1) teaches in Fig. 3 and paragraphs 0059-0061 a system that predicts a “target path 265” based lane line detection and other sensor information. The system also determines a “predicted path 270” based on the steering angle of the vehicle and other information. The system also calculates the difference between the path the vehicle is on, 270, and the path of the road, 265, and seeks to bring the predicted path into line with the target path. Every indication of paragraph 0061 and Figs. 2 and 4 is that the system does not forecast multiple lateral offsets 280 and multiple differences between the current steering angle and the future target path, but only determines one future lateral offset and one angle difference between the 
	Could Deng be combined with Sim to form an obviousness rejection? No. Even if Deng were combined with Sim, there would still be a missing element of generating a “second set of predictions representing future road angle of the vehicle over the same or different respective time horizons”. Both applications only teach one angle, not a set of angles. 

Lim et al. (US 11,014,579 B2) teaches in at least Fig. 2B (shown below) and Fig. 6 a system that determines if a vehicle has drifted into lines 510 or 520, which are offset from lane markings 530-1 and 530-2. If so, the system will generate a warning. But this is not forecasting a future lane deviation, as the present application does, but rather simply comparing a current position with a lane marking. 

    PNG
    media_image4.png
    734
    563
    media_image4.png
    Greyscale



Caveney (US2011/0046843 A1) teaches a system that makes predictions several road sections into the future. Caveney teaches in paragraph 0008 predicting a future path of a vehicle “based on a speed and a direction of the vehicle.” Caveney teaches in paragraph 0063 that “a lateral error” can between a projected path and a road can determined using these predictions. Yet Caveney does not explicitly teach that multiple lateral errors at multiple time horizons, and multiple angles at multiple time horizons are generated by the system. That information could potentially be derived from the projected trajectories shown in Caveney, but Caveney does not teach generating them. The trajectories in Caveney are mostly related to GPS data to 
Caveney is also ambiguous when it comes to digital images, such as images of lane lines. Such digital images are required by the independent claims. Paragraph 0051 teaches that “the previously discussed approach,” which is the approach discussed from paragraph 0046-0050 (which is really a continuation of previous discussions involving the lane-change curvature Cv(t) mentioned in paragraph 0046), “operates sufficiently using merely road-level curvature information.” Yet this could be information from GPS. Caveney teaches in paragraph 0055 “omitting map data…is possible,” and that “lane-level curvature information” can be used. However, what this lane-level information is is quite ambiguous. The only other time it is mentioned is in paragraph 0044, which is in the context of map-matching. 

Caveney teaches in Fig. 2C and paragraph 0043 that a predicted position of a vehicle will follow the equation in shown in that paragraph. Paragraph 0046 also teaches that this prediction occurs over an average of 5 seconds. 
Caveney teaches in paragraph 0051 using current speed of a vehicle to generate a path prediction over a time horizon T. This approach requires lane-level map matching, as compared to the other methods discussed which use road-level curvature information. 
Paragraph 0046 teaches that “steering wheel angle…sensors can be used to detect intended lane changes.” The point is that vehicle data including steering angle is used by Caveney. 


    PNG
    media_image5.png
    388
    553
    media_image5.png
    Greyscale


In summary, the preponderance of the evidence is that Caveney does not teach making multiple predictions about a vehicle’s lateral offset and angular offset from a given road line based on a vehicle’s current velocity and steering information. Caveney does make a projection into the future, but does not calculate multiple lateral offsets, and does not explicitly discuss calculating angular offsets. 

Caveney (US2017/0330461 A1) is another Toyota application by the same inventor. It is a complex application, which does not mention lane position, but rather, the position of a host vehicle with respect to other cooperating and non-cooperating vehicles, i.e. vehicles that are sharing or not sharing their trajectories, respectively. Although some projected trajectories at several time points is taught, for example in 
Caveney teaches in paragraph 0091 that a path can be projected onto a non-straight road using the centerline of the road. Paragraphs 0100-0101 teach that each trajectory has 6 breakpoints over a 5 second period. However, Caveney does not go on to say that lateral offsets from these points or angular offsets will be determined. 

Varunjikar et al. (US2020/0346642 A1) teaches predicting multiple future positions, given a current angle, position, and velocity. This is taught at least in the method of Fig. 8 and Fig. 6 (see below) and paragraph 0051. Paragraph 0051 teaches that a vehicle trajectory 640 is predicted  for “positions at the n time steps…one of the predicted vehicle positions includes the position 620” shown. The system checks if the vehicle crosses the lane marking 630. However, the only angle discussed in Varunjikar, is the steering angle. Furthermore, no teaching regarding multiple angular offset predictions are made. Therefore, Varunjjkar does not teach all the limitations of the present application. 



    PNG
    media_image6.png
    507
    285
    media_image6.png
    Greyscale


Kuehnle et al. (US2016/0332516 A1) teaches in at least Fig. 3 (shown below) and paragraph 0023) detecting an object near a vehicle and predicting its position into the future. Yet nothing related to a lane is mentioned in the application, much less lane offsets or angles. 

    PNG
    media_image7.png
    565
    594
    media_image7.png
    Greyscale


Hong et al. (US202/00110416 A1) a Zoox application, teaches in at least Fig. 5 (see below) and paragraphs 0023-0024 determining a predicted trajectory of a vehicle, 512, and an uncertainty area, 516 in Fig. 5. Yet this is not information of what a host vehicle 106 is doing, but information that a host vehicle determines about another vehicle 108 based on image data of another vehicle 108. Therefore, steering sensor data is not included. Furthermore, multiple specific lateral offsets and angles are not determined. 

    PNG
    media_image8.png
    621
    821
    media_image8.png
    Greyscale


Yamada et al. (US 2019/0073540 A1) teaches in Fig. 4 (see below) and paragraph 0056 determining a lateral offset from a centerline of a lane. But this is not a projected offset nor an angle.  

    PNG
    media_image9.png
    717
    582
    media_image9.png
    Greyscale


Ishida (US2015/0134218 A1) teaches in Fig. 5 (see below) and at least paragraph 0038 a system that can determine an offset and an angle based on a current heading of a vehicle. However, multiple offsets and angles are not determined. 

    PNG
    media_image10.png
    791
    639
    media_image10.png
    Greyscale

Graves et al. (US2019/0329772 A1) teaches in at least Fig. 4, multiple predictors, as well as other things. However, the disclosure does not teach determining multiple lateral offsets and angles, as the present application does. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665